DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims 1-10 is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Love (US 20150223552 A1) and further in view of Bettershoes (NPL 20171)
	In reference to claim 1-3, 5-6, 9-10, Love discloses a shoe, comprising:
an internal structure (“knitwear” [P0177]); and
a polymer material at least partially surrounding and/or extending through the internal structure, thereby forming a composite material having zonal properties (“a polymer layer may be applied to one side or both sides of knitwear…In a shoe upper it may, for example, serve the purpose of supporting and/or stiffening and/or reducing elasticity in the toe region, in the heel region, along the lace eyelets, on lateral and/or medial surfaces or in other areas” [P0177]). Also see P0176-P0186 for further details.
Love does not disclose that the polymer is a biopolymer and wherein the biopolymer material includes mycelium grown from a fungal strain.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, sustainable materials, Bettershoes discloses that mycelium is an art recognized alternative to plastics for forming portions of shoes (see tables). 
The combination would be achievable by replacing the plastic of Love with mycelium as suggested by Bettershoes.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the shoe such that the polymer is a biopolymer and wherein the biopolymer material includes mycelium grown from a fungal strain.
A person having ordinary skill in the art would have been specifically motivated to replace the plastic of Love with mycelium as suggested by Bettershoes because Bettershoes teaches that mycelium is a better material; and in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Love discloses the wearable article is an article of footwear, an upper of the article of footwear, the internal structure has regions of differing thickness, density, and/or material properties, the internal structure is comprised of polylactic acid, a woven material, a braided material, and/or a knit material, the composite material having zonal properties includes the composite material having a first zone and a second zone, the first zone comprised of the polymer material and a first region of the internal structure and the second zone comprised of the polymer material and a second region of the internal structure, where the first region and second region differ in thickness, density, and/or material properties; the composite material includes at least one region that is embossed, debossed, laser etched, texturized, and/or perforated (“a polymer layer may be applied to one side or both sides of knitwear [knit]…In a shoe upper it may, for example, serve the purpose of supporting and/or stiffening and/or reducing elasticity in the toe region [zone], in the heel region [zone], along the lace eyelets [perforated], on lateral and/or medial surfaces or in other areas” [P0177]). Also see P0176-P0186 for further details.).
In reference to claim 7, the prior art discloses forming a shoe from mycelium.
Love discloses that the internal structure is knit. A knit structure would be made from multiple pieces.
	In reference to claim 8, the prior art discloses forming a shoe from mycelium.
Love discloses that the internal structure is knit. A knit structure having a biopolymer applied thereon would have a portion comprising both the internal structure and a portion comprising only the biopolymer.
	Claim 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Love (US 20150223552 A1) and further in view of Bettershoes (NPL 20172) and further in view of Tran (US 20140310985 A1).
	In reference to claim 4, the prior art discloses forming a shoe from mycelium.
	Love does not teach forming a sole as claimed.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, shoes, Tran discloses that a shoe can be formed wherein “the sole is weft-knitted or warp-knitted” [P0073] and “the sole is reinforced by coating” [P0074] and “the heel section of the sole could be specially reinforced in order to allow additional shock absorption” [P0079].
The combination would be achievable by applying the methods taught by the combination to form a sole as taught by Tran.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the shoe to comprise a sole as claimed.
A person having ordinary skill in the art would have been specifically motivated to apply the methods taught by the combination to form a sole as taught by Tran in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; choose from a finite number of identified, predictable solutions, with a reasonable expectation of success; and/or  apply design incentives or other market forces from either the same field or a different one that are predictable to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

NPL 2017 teaches forming textiles from mycelium
https://web.archive.org/web/20170425115842/http://www.mycoworks.com//#qualities

“UD researchers developing eco-friendly shoe soles out of mushroom roots”  - Delaware Public Media Published April 6, 2018 at 6:03 PM EDT
https://www.delawarepublic.org/science-health-tech/2018-04-06/ud-researchers-developing-eco-friendly-shoe-soles-out-of-mushroom-roots

“Are These Baked Mushroom Sandals the Future of Fashion?”
Kristen A. Schmitt May 23, 2018
https://www.smithsonianmag.com/science-nature/are-baked-mushroom-shoes-future-fashion-180969152/

Camere  2017 teaches “mycelium-based composites”

Jiang  2013 “MANUFACTURING OF MYCELIUM-BASED BIOCOMPOSITES” (see Fig 3, below)

    PNG
    media_image1.png
    3661
    3000
    media_image1.png
    Greyscale


Silverman 2018 “By utilizing mycelium alongside agricultural waste and other natural materials, a fully biodegradable composite with potential shoe sole applications was created”
Warner (US 20220088292 A1).
Warner discloses “sustainable materials may cardboard, paper, wood, compostable and biodegradable plastic alternatives, or any other similar of any suitable non-plastic polymer which may be… mycelium… sustainable materials are suitable for use in lamination, layering, or reacting with other rigid, or semi-rigid materials for optimum functional, or tactile operation” [P0071]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://web.archive.org/web/20170420191323/https://www.bettershoes.org/home/material-selection
        2 https://web.archive.org/web/20170420191323/https://www.bettershoes.org/home/material-selection